Case 2:18-cv-08420-RGK-PJW Document 113 Filed 07/02/20 Page 1 of 1 Page ID #:852




                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

   UNITED STATES OF AMERICA                    CASE NO:
                                               2:18−cv−08420−RGK−PJW
                   Plaintiff(s),
          v.                                   ORDER SETTING SCHEDULING
   $1,546,076.35 IN BANK FUNDS                 CONFERENCE
   SEIZED FROM REPUBLIC BANK OF
   ARIZONA ACCOUNT 1889, et al.
                  Defendant(s).




         A scheduling conference has been placed on calendar for November 2, 2020
     at 09:00 AM. The Conference will be held pursuant to F.R.Civ. P. 16(b). Trial counsel
     must be present and there are no telephonic appearances. Counsel are ordered to file
     a joint statement providing a brief factual summary of the case, including the claims
     being asserted. The parties are reminded of their obligations to disclose information and
     confer on a discovery plan not later than 21 days prior to the scheduling conference,
     and to file a joint statement with the Court not later than 14 days after they confer, as

     required by F.R. Civ.P. 26 and the Local Rules of this Court. Failure to comply may
     lead to the imposition of sanctions. Plaintiff’s counsel is directed to give notice of the
     scheduling conference to each party that makes an initial appearance in the action after

     this date.


   DATED: July 2, 2020
                                           R. Gary Klausner
                                           United States District Judge
                                                  −1−
